Title: To Alexander Hamilton from Arthur St. Clair, 14 April 1799
From: St. Clair, Arthur
To: Hamilton, Alexander


Dear Sir,
Cincinnati [Territory Northwest of the River Ohio]14th. April 1799

Under the same cover with this I have taken the liberty to enclose to you some observations of mine on a Letter from George Nicholas of Kentuckey to his friend in Virginia. You will perceive that I have treated you very familiarly, but I am under no apprehension that the purpose will be mistaken. It was a mortification that I could not get them out in proper time, when I had the vanity to suppose they might have done some good farther abroad than Kentuckey. The severity of the Winter which disapointed the Printer in paper was the cause. It will not now miss entirely of effect in the Country for which it was chiefly intended.
Be that as it may, it has afforded me an opportunity, which I embrace with great pleasure of assuring you of the great regard with which I ever am
Dear Sir   Your obedient servant
Ar St. Clair
